DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of Patent US 11,332,143. Although the conflicting claims at issue are not identical, at least independent claim 1 has been amended and/or has been re-arranged in wording, but they are directed to the same scope of invention, they are not patentably distinct from each other because the claimed method with the associated steps/components recited are obvious over the method recited in the allowed claim 1 of Patent US 11,332,143. 
In other words, the claims are not patentably distinct from each other because the Examiner takes note that the claimed combination of claim 1 of Patent US 11,332,143 encompass the  claimed combination of claim 1 of the instant application 16/929,842.
For example, based on the provided claim language:
A method for controlling wheel slip of a vehicle, the method comprising: 
observing and estimating, by a controller, equivalent inertia information of a driving system in real time based on operation information of the driving system by receiving the operation information of the driving system for driving the vehicle; 
calculating, by the controller, a compensated amount for compensating a torque command of a driving device from the equivalent inertia information of the driving system observed and estimated by the controller; 
compensating, by the controller, the torque command of the driving device by using the calculated compensated amount; and 
performing, by the controller, a control of a torque applied to a driving wheel according to the compensated torque command.

-. At least method claim 1 is obvious over of Patent US 11,332,143 method claim 1. 

Regarding claim 1, Applicant provides similar, if not identical limitations as in claim 1 of the above-mentioned U.S. Patent, specifically wherein both methods include
Controlling wheel slip of a vehicle 
estimating, by a controller, equivalent inertia information of a driving system in real time based on operation information of the driving system while the vehicle is being driven (Examiner notes that estimating inertia while the vehicle is being driven is equivalent to estimating in real time. Furthermore, an estimation in real time is simply an observation and vice versa)

calculating, by the controller, the amount of calibration for calibrating a torque command of a driving device for the driving vehicle from the equivalent inertia information of the driving system estimated by the controller; (Examiner notes calculating a calibration amount for a torque command and calculating a compensation amount for a torque command are essentially equivalent)
calibrating, by the controller, the torque command of the driving device by using the calculated amount of calibration; and  (Examiner notes calibrating a torque command and compensating a torque command are essentially equivalent)
	adjusting, by the controller, the torque applied to a driving wheel according to the calibrated torque command (Examiner notes adjusting a torque and performing control of a torque are equivalent. For example, a torque control can be adjusted from 0, which is the same as performing a torque control).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki (US. 2005/0150702 A1) in view of Berntorp (NPL: K. Berntorp, "Joint Wheel-Slip and Vehicle-Motion Estimation Based on Inertial, GPS, and Wheel-Speed Sensors," in IEEE Transactions on Control Systems Technology, vol. 24, no. 3, pp. 1020-1027, May 2016, doi: 10.1109/TCST.2015.2470636..)

	Regarding claim 1,  Matsuzaki teaches:
	A method for controlling wheel slip of a vehicle (see at least Fig. 9; Abstract), the method comprising:
…
calculating, by the controller (see at least Fig. 4, element 130, disclosing a DC motor calculating means, i.e. a controller), a compensated amount for compensating a torque command of a driving device (see at least Fig. 4, element 139, disclosing a R slip DC-motor torque correcting means; [0091], disclosing “The value to which the driving torque is to be reduced is calculated in advance,” i.e. the compensation amount is calculated) 
compensating, by the controller, the torque command of the driving device by using the calculated compensated amount (see at least Fig. 4, element 139, disclosing a R slip DC-motor torque correcting means [0086], disclosing “When the R slip sensing means 137 senses a slip of the rear wheels, the R slip DC-motor-torque correcting means 139 corrects the target DC motor torque outputted from the torque switching means 133 so that the slip of the rear wheels is eliminated, as shown in FIG. 9. See also [0090] and Fig. 11A and 11B, disclosing “For instance, where a slip of the rear wheels is sensed at time t1 indicated in FIG. 11(A), the target value MTt of the driving torque is reduced from time t1, as indicated in FIG. 11(B), so as to execute the slipping drive-wheel torque reduction processing which sets the target torque at T0.);
and performing, by the controller, a control of a torque applied to a driving wheel according to the compensated torque command (see at least Fig. 4, disclosing a target motor torque MTt; see also Fig. 11B and [0091], disclosing the MTt as a solid line, which is the target value of the driving torque).
Matsuzaki does not explicitly teach:
 observing and estimating, by a controller, equivalent inertia information of a driving system in real time based on operation information of the driving system by receiving the operation information of the driving system for driving the vehicle;
and calculating the compensation amount based on the equivalent inertia information.
(Examiner notes Matsuzaki instead calculates the compensation amount due to wheel slip, as cited above)
However, in the same field of endeavor, vehicle control, Berntorp teaches:
observing and estimating, by a controller, equivalent inertia information of a driving system in real time based on operation information of the driving system by receiving the operation information of the driving system for driving the vehicle (see at least abstract, disclosing an inertial measuring unit; see also pg. 1024 Section VI. Sub-section A, disclosing an Xsens IMU that delivers measurements, i.e. equivalent inertia information, and “The internal sensor measurements are accessible over the CAN bus. For the experiments in this brief, the data stream from the CAN bus was sent to a measurement computer, which synchronized the data with the IMU,” i.e. operation information of the vehicle is received)
Furthermore, Berntorp teaches calculating wheel slip based on inertia of the vehicle (see at least pg. 1020, section I, disclosing “The method fuses wheel-encoder, acceleration, gyro, i.e. inertial measurements, and global positioning system (GPS) measurements to create estimates of the vehicle’s pose, corresponding velocities, and wheel slip.” See also pg. 1022, section IV, sub-section A, disclosing the position and velocity vectors are expressed in the inertial frame; see also equation (10), disclosing wheel slip estimation).
Therefore, from the teachings of Berntorp, it would have been obvious to one of ordinary skill In the art, prior to the effective filing date of the claimed invention, to have modified Matsuzaki to incorporate equivalent inertia information in calculating wheel slip, thereby calculating the compensation torque amount from equivalent inertia information.  One would have been motivated to make this modification in order to obtain “better overall estimation performance,” as suggested by Berntorp in at least pg. 1020 or to improve wheel slip estimations in all-wheel drive vehicles and when cornering (Berntorp pg. 1020).

Regarding claim 4, the combination of Matsuzaki and Berntorp teaches:
The method for controlling the wheel slip of the vehicle of claim 1, wherein the equivalent inertia information of the driving system for calculating the compensated amount is one of the equivalent inertia of the driving system (Berntorp: see at least abstract, disclosing an inertial measuring unit; see also pg. 1024 Section VI. Sub-section A, disclosing an Xsens IMU that delivers measurements, i.e. equivalent inertia information), the inverse of the equivalent inertia of the driving system, an error value of the equivalent inertia of the driving system, or a squared value of the equivalent inertia of the driving system.
It would have been obvious to one of ordinary skill In the art, prior to the effective filing date of the claimed invention, to have modified Matsuzaki to incorporate equivalent inertia information in calculating wheel slip, thereby calculating the compensation torque amount from equivalent inertia information.  One would have been motivated to make this modification in order to obtain “better overall estimation performance,” as suggested by Berntorp in at least pg. 1020 or to improve wheel slip estimations in all-wheel drive vehicles and when cornering (Berntorp pg. 1020).

Regarding claim 17, the combination of Matsuzaki and Berntorp teaches:
The method for controlling the wheel slip of the vehicle of claim 1, wherein in the compensating of the torque command of the driving device, the controller decreases the torque command of the driving device by the calculated compensated amount (Matsuzaki: see at least [0096] or [0097], disclosing decreasing the driving torque; see also claim 2, disclosing reducing the driving torque).

Allowable Subject Matter
Claims 2-3, and 5-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach each and every limitation in such a way that would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ichinose et al. (US 2010/0204887 A1), disclosing torque correction form wheel slip angles.
Fenker et al. (US 2008/0264709 A1), disclosing torque correction depending on wheel slip for a working vehicle.
Nakamura et al. (US Patent 5,163,530), disclosing maximum driving torque applicable for driven wheels while maintaining wheel slippage.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664